             Case 1:17-cv-20158-JEM Document 41 Entered on FLSD Docket 05/05/2020 Page 1 of 2
                         ELEV E NTH C IRC U IT TRA NSC R IPT IN FO R M A TIO N FO RM
 PART 1.                             T        SCRIPT ORDER INFO                TIO N                       -

 Appeilantto completetznp/i/ewit h.177:,DiatrictctpurrClerktznltheCourtofzjppkalaClerkwïlsjnJ4dayst?/'J/?,.
                                      -                                                                   ,
                                                                                                          &j77:ofthenorfcaof                 .
 appealfnallcases,l'nc/ulfng thoseinwhichlhercwtu noJ/ecrfngorforwhichnotranscri     ptisordered.
                                          Je j'
                                          '
                                      '

 sboytcasesty:e:- V->r.
                      ,.nwy k>a,-/'
                                  ztn                                              vs VL Z
 DistrictcourtNo.: /'
                    7-ce-$olb-ç-4'
                                 t> DateNoticeofAppealFiied:                                      ,- CourtofAppealsNo.:2n'-11,#-T-L
                                                                                                                                                          (IfAvailable) '
 CHOOSE ONE: EIJNohearing IE)Notranscziptisrequiredforappealpumoses                                             A1lnecessaryt'
                                                                                                                             ranscriptts)onfle
                                 (E2IAM ORDERING A TRANSCRJPT OF THE FOLLOW ING PROCEEDINGS;
 Checkappropriateboxles)andprovideallinfozmationrctyzie-s-lecf'.               .

       -                     -                HEAIUNG DATEIS)               JUDGE/M AGISTRAT E
                                                                                          -       --       -       -            COURT REPORTER NAM E(S)
                                                                                                                                            --


 EZIPre--rdatProceedings                                                                                                                             .        v*,'*.*)
 IE)Trial
 u sentence                                                                                                                     Mlï û5 2220 .                                 '
 Z Plea                                                                                                                         ANGELAE.N05Lc:
                                                                                                                                S.D.OF FLA.-MIAMI
 E3 Other  - -   -   -

M E TH O D O F PA YM E N T :
       ICERTIFY THAT IHAVE CONTACTED THE COURT REPORTERIS)AhlD HAW MADESATISFACTORY
       ARRANGEMENTSWITH THE COURT REPORTERIS)FOR PAYRNG THE COST OFTHETRANSCRIPT.
 Z CM M INAL JUSTICE ACT. M y completedAUTH-24 requesting authorization forgovernmentpaymentoftranscrivtshasbeen uploadedin
  ' evoucherandisreadyforsubmissiontothemagistratejudgeordistl
                                                             ictjudge(ifappointedbythedistrictcourl ortothecircuitjudge(if
       orderedbyorappointedbytlnecircuitcour'
                                            tl.(A transcliptofthefollowingproceedingswillbeprovidedONLY IF SPECIFICALLY
       AUTHORIZED in ltem 13 on theAUTH-24:VoirDire;Opening and Closing StatementsofProsecution andDefense;Prosecution Rebuttal;
       Jul'
          y Instructions.l
OrderingCounsel/party:            -       -                                           -       -        -       -       -    .           .                ..   -


NameofFirm:                                                       '
Address'
       .-           - . -                                                                     - ..     -       -       -    .                    .   -   -.   -       .


E-mail:                                                                                                                    PhoneNc.:
lcert!
     fy that.
            rhavecompletedand-/zlcdPART1withtheol à/rfc/CourtClerkandtheCourtofAppealsClerk,sentacopytotheappropriateCourt
Reporterls)(Jorder'gt
                    ztranscrfpt,andselwedafypcr/
                                               ïe-
                                                 s.
DATE:            ' )- '            SIGNED:                            . .                                      Attorneyfor:
PA R T 11.                   C OU RT RRPO R TER /A CK N O W LED G M E NT
CourtReportertocompleteandufllewiththeDi
                                       strictt
                                             :bzfrrClerk within -
                                                                ?#daysofrecei
                                                                            pt. TheCottrtReportershallsend a copy to
theCourtofAppeal&Clerkandtoallpartiea.
DateTranscziptOrderreceived:                      .

IZJ Satisfactory arzangementsforpaying the costofthe transcziptw erecompleted on:
 EZ Satisfactory arrangem entsforpaying the çostofthe transcripthave notbeen m ade.
N o.ofhearing days:                Estim ated no.oftranscriptpages:              Estiznated fiiing date:
DATE:                    SIGNED:                                                 PhoneNo.:         .
NOTE:The kanscriptisdueto be Gled within 30 daysofthtdate satisfactory arrangements forpayingthecostofthe
transcriptwerecompleted unlessthe CourtReporlerobtainsan extension oftime to fslethe transcript.
PAR T T11. N O TIFICA TIO N TH AT TM N SCR IPT H A S BEEN FILE D IN D IST R ICT CO UR T
   -                                                                                                                            -   -                     -       -       -   -   -


CourtReportertocompleteandhlewfl/ltheDl'
                                       l/rl
                                          k/CourtClerkondateofhlingrrt
                                                                     zz7-
                                                                        çtm//inDistrictCourt.TheCourt
ReportershallsendacopytotheCourtofAppealsClerkonthesamedate.
Thisisto certifythatthetranscripthasbeen completedandfiledwithtlledistzictcourton (date):
ActualNo.ofVolurnesand Hearing Dates:
Date:                                             Signat-ure ofCourtRepoMer:
                                                                                                                                                               Rev.12/17
Case 1:17-cv-20158-JEM Document 41 Entered on FLSD Docket 05/05/2020 Page 2 of 2


                                                                                                                  c4*< *t H
                                                                   FH F8 r*                                       o . c)=
                                                                                                                  P. o F-!O
                                                                   * tt CJ                                        > .     R
                                                                      rë >                                        re    M *
                                                                                                                     t? O (n .
                                                          .'.      %                                              tzoo i:
                                                          >        xj Y ;t
                                                                      >t >                                        (/)                           *
                                                                                                                  (D ba t'
                                                          ... .                                                      & +. 11
                                                                    x c                                           ;t c N *
                                                                      =                                           t: &     o
                                                          7uCt      (1)
                                                           j. sj x                                                w                             p
                                                           k       (p >                                                                         >
                                                                                                                  =                     à
                                                                  ; r# te                                         =                       .'.rqo
                                                                  ,(m      tx                                                                 &
                                                                    =      c                                      c
                                                                          'a                                      œ
                                                                    #t                                            =
                                                                    *      k.                                     *                             1
                                                                   d N                                            &                             &
                                                                                                                                                &
                                                                   O c                                                                          >
                                                                   > N
                                                                   7 K)
                                         '                           c
                                         #                           ha
                                                                     c

                 =                                                              = = o = n >
                 * c                                      e                     Fu. o & (/1 h= >
                                                                                7) O &      m (m
                                                          V
           =l:zezm *                                       '
                                                           j                    ba.
                                                                                . œ . (,
                                                                                        = Fu' A*F=
                                                                                                 p
           A=:
             =E
              oj:
              >                          g                -.
                                                            j
                                                          :..
                                                            1.
                                                                                    =
                                                                                > & 7.
                                                                                           f't O
                                                                                         t H *% =
    x
    o       !z.a
             . =
               a=a
                 . =o
                    =
                    .                    o                                      L-d ko Fa. Fu' O
                                                                                        m (3 (D =*
    y- ,                                                  P
    =
    t
           =-0   o ..
                    x g.                 ,                tl                    to      B tf O F=
                                                                                (.D ' Fu.      r m
    -
    m
    M       x:=
            . .uskj k                                     *                     F=        C M
        sJ
         o e
           : % =s = a o e,                                                      K> > O rf
                                                                                œ      < r
    v g . =, . q
               .yo.wa x
               .eu!:
                                                                                  I    (7 d
    =-n !=o
    Qx=#            y.y
        o x.: : vf 'g
                                                                                '<
                                                                                'Q
                                                                                       . r't
    O * h u.< e B                                                               =
    J d .- '
    '         e=-:
    8a:o
       œp:=
          .u.:
             aT                                                                                               f
                                                                                                              N&*jy              '=' î
    o .=2
       :aj.s
          #..                                                                                                 '-i,;)';
                                                                                                              y*
                                                                                                              ,.4(2
                                                                                                                             .-.
                                                                                                                               .
                                                                                                                                  O
                                                                                                                               *z4 ),
                                                                                                                                      .'
                                                                                                                                       x,
    o
           A-
            =#-
                y
                =u>,. . J
                        '                                                                                     1
                                                                                                              k-
                                                                                                               2
                                                                                                               .
                                                                                                               1
                                                                                                               -
                                                                                                               ,l
                                                                                                                1
                                                                                                                :,1
                                                                                                                  j                  .'''
    m
    ul . j ,.qa# . .                                                                                          (
                                                                                                              1:
                                                                                                               .
                                                                                                               (
                                                                                                               ,k,
                                                                                                                .1
                                                                                                                 .
                                                                                                                 ''
                                                                                                              kKe'
                                                                                                                   z
                                                                                                                   !x.,'
                                                                                                                 z '         .

    ,l ;
       '
       @ s
       2 5j
          u ,
            y
            ..
                                                                                                                  ..

                                                                                                                                   4.
                                                                                                                                   'h.LTA'
           - GS.:w,                      .                                                                    .
                                                                                                                                     -.
                                                                                                                                      ot-
                                                                                                                                            <
                                                                                                              sk                        .
                                                                                                                                   .. <
                                                                                                              4R .!*...'
                                                                                                                       r;      .
                                                                                                                                      ,

                                                                                                                             . b'
                                                                                                                           .: ' . u
                            .v --'w
                         /               x                                                                    m                                     y
                                                                                                             (7                                     -
                                                                                                          r'.m. '
                        /            r
                        / =>
                           -<
                        ('.
                          S
                          t
                          I
                          '.k co
                              e
                            Q c
                               .jc,          ,
                                                                                                            c
                                     o                                                                      > .
                                                                                                          t            .
                             N..w-   .


                                                                                                      <
                                                                                                          'm'-
                                                                                                          .,
                                                                                                          Q ,



                                                                                                      (
                                                                                                      e l
                                                                                                        y)                          '
                                                                                                        W
                                                                                                     N%>                 .
                                                 Jqrk
                                                    t'%
                                                      .                                              'x ,                  t
                                                   k
                                                 -11(
                                                  a.
